FiLEW) THE UNITED STATES DISTRICT COURT
IN CLERKS OFFIOESTRICT OF MASSACHUSETTS

2020 NOY 20 PM 1:52

EMORY G. SNE
. ataet COURT
Plain {CT OF MASS.

Vs.

STEVEN DESCOTEAUX,MD.,

STATEWIDE MEDICAL DIRECTOR
WELLPATH/CCS, in both his
individual, & official capacities;

MARIA L. ANGELES,MD.,
WELLPATH/CCS/SHIRLEY MEDIUM
MEDICAL DIRECTOR, in both her
individual & official capacities;

CARLOS FLORES,SR.,NP.,
WELLPATH/CCS SHIRLEY-MEDIUM
PROVIDER, in both his

individual & official capacities;

MICHELLE LaFOUNTAIN,RN.,
WLLPATH/CCS/SHIRLEY MEDIUM,
HEALTH SERVICES ADMINISTRATOR,

in both her individual & official
capacities;

WELLPATH/CCS COPORATE, in its
official capacity;

CAROL MICI, COMM'R,
DEP'T OF CORRECTION,
in both her individual
& official capacities;

STEPHANIE Y. COLLINS,

DPTY. COMM'R CLINICAL SVCS.,
in both her individual

& official capacities;

JAMES M. O'GARA, ADA Coordinator,
DEP'T OF CORRECTIONS, in both his
individual & official capacities;

KELLY HASTINGS, DPTY WARDEN
SHIRLEY-MEDIUM ADA Administrator,
in both her individual & official
capacities;

 

Civil Action No.

 

Oral Argument Requested
Pursuant to Loc.Rule 7.1(d)

PLAINTIFF's DECLARATION IN SUPPORT
OF TEMPORARY RESTRAINING ORDER, IN
THE ALTERNATIVE, PRELIMINARY

INJUNCTION-F.R.Cv.P. 65(a)(b), And,

§§3626(a)(1)(2) of the PLRA.
MICHAEL RODRIGUES, WARDEN

SHIRLEY-MEDIUM, in both his

individual and official capacities,
Defendants.

Plaintiff pro se, Emory G. Snell,Jr., hereafter ("PLTF") or
("Mr. Snell") pursuant to both the Federal Rules of Civil Procedure
Rule 65 and sections 3626(a)(1)(2) of the Prison Litigation Reform
Act ("PLRA"), respectfully moves this Honorable Court to forthwith
declare a Temporary Restraining Order ("TRO"), or in the alternative,
Preliminary Injunction ("PI") commanding the named Wellpath/CCS for
profit medical providers, and their cohorts, the Dep't of Corrections
("DOC") defendants, to schedule elective surgery or dissection for
(1) a "dilated aorta", and (2) "ascending root!’ where both are past
the upper extremes of those limits setforth by the Thoracic Society
of Surgeons (1999)(Surgial Treatment of the Dilated Ascending Aorta:
When and How? See, Exhibit Waln Plaintiff's TRO/PI is underscored
by an April 12/2019 Echocardiogram Report, authored by cardiologist
John Cadigan, who determined that Plaintiff's ‘dilated aorta' was
(4.3cm), and the ‘ascending root' was (3.7cm).

Plaintiff is in imminent danger of death, evinced by that Society
of Thoracic Surgeons study, infra at "A" - Mandatory Indications:

"These are usually urgent situations involving acute dissection
of the ascending aorta and related pathology."

id. (emphasis added).
Current Recommendations: The Rationale For Elective Resection:

"There is very little doubt that the occurrance of rupture or
dissection is a catastrophic event that changes the natural
history of a dilated ascending aorta dramatically. Rupture
uniformly, and dissection in the vast majority st the patients
is fatal without urgent surgical treatment, which carries a
substantially higher risk than elective surgery. Even if the
patient survives the acute incident as a result of a successful
operation or proceeds into the chronic phase of the dissection,
he or she will remain at a higher risk for distal aorta-related
complications, which are the most important determinants of
long-term survival in most cases. ..."

id. at pg.1836. (emphasis added).
ISSUANCE OF THE TRO/PI WILL ASSURE 8th AMENDMENT
PROTECTIONS TO PROFESSIONAL MEDICAL CARE WELL
RECOGNIZED IN ESTELLE v. GAMBLE (1976).

In granting the Plaintiff TRO/PI forthwith relief, this most
Honorable Court will continue the well established precedent of
ESTELLE v. GAMBLE, 427 US 97 (1976), regarding the 8th Amendment
protections of prisoners receiving professional medical treatment
while imprisoned. The facts of the instant complaint for TRO/PI
mirror that subpar deficient WElLpath/CCS Shirley-Medium criminal
negligence exhibited by these same defendants in REAVES v. DEP'T
of CORRECTION, 195 FSupp.3d 383 (D.Mass.2016)(Hillman,J.).

There is no question or doubt, the the 2019 'Echocardiogram'
demonstrates beyond any reasonable doubt, or preponderance of the
evidence, that these defendants individually, or collectively, have
conspired to deny Plaintiff elective surgery or resection of his
dilated aorta and ascending root, and that the fact that imminent
death, is real and genuine. Defendants' clear and convincing callous
and reckless disregard for that major heart surgery mandated by the
dilated aorta and ascending root, unassailably violates the 8th
Amendment protections afforded the Plaintiff. Indeed, the probability
of imminent death is great, as those conditions underscore that a

rupture or dissection is a ‘catastrophic event.' id.
PLAINTIFF BY PRIMA FACIE PROOF SATISFIES ALL
LEGAL PREREQUISITES REQIRED FOR TRO/PI RELIEF.
By attachment of undisputed medical documentation, doctor
analysis, and Society of Thoracic studies on dilated ascending
aorta's, Plaintiff declares the foregoing is true and correct to

the best of his personal knowledge, belief and opinion:

FIRST, under the medical evidence provided in support, Plaintiff
is likely to succeed on the factual merits asserted, as to the
imminent death, without preventive elective heart surgery to correct
that 4/19/19 medically documented ‘dilated aorta';

SECOND, Plaintiff's imminent death, is a de facto irreparable injury;
THIRD, Plaintiff's balance of equities, unequivocally weighs heavily
in his favor, as defendant's cannot counter and reasonable argument
to imminent death, and

FOURTH, the public interest is best served, when a citizen in the
care and custody of the State, who is facing imminent death, without
professional cardiac surgery, only seeks to enjoin those State actors
and their cohorts from denying him due process, by his imminent death,
FIFTH, whereas, specifically, at Shirley-Medium, WELLPATH/CCS has
previously undeniably illustrated criminal negligence in their
callous and deliberate indifference for the proper professional
medical treatment for prisoners under their care; coupled with the
prima facie facts of Plaintiff's declaration, TRO/PI is the only

available judicial vehicle to protect Plaintiff's life.
PLAINTIFF's TRO/PI REQUEST COMPORTS NARROWLY TO PLRA's
MANDATE PURSUANT TO 18 USC §§3626(a)(1)(A);3626(a)(2)

Whereas, per the PLRA, Plaintiff's TRO/PI request is seeking
only to compel these defendant's to prevent his imminent death by
well established - ESTELLE v. GAMBLE - professional medical
treatment for further prevention of his imminent death due to a
probable rupture or dissection of his dilated aorta/ascending root.
This Court's inherent power to enjoin violations of the Plaintiff's
8th Amendment right against cruel and unusual punishment - REAVES
v. DOC - is in keeping with the PLRA's mandates. Seé, 18 USC §§3626
(a)(1)(A); 3626(a)(2).

PLAINTIFF's REQUEST RELIEF TRO/PI
For the reasons setforth by that medical evidence, Thoracic
study, by Plaintiff's declaration, and precedent, Plaintiff hereby
respectfully prays for the following relief:

1- Forthwith enjoin defendants - WELLPATH/CCS & DOC - from
denying Plaintiff immediate cardiac consult, &/or elective
surgery/resection of his ‘dilated aorta/ascending root’
within (10)days;

2- Order that all Plaintiff's property, presently confined to
his Shirley-~Medium housing Unit A2, cell #15, remained stored
there under lock and key, and that defendant's assume all
liability for loss, damage or replacement from their neglect
conduct attributable to any loss, theft or damage, at a per
diem of $500.00 dollars;

3- Decree, upon recovery of cardiac surgery, Plaintiff's care
and treatment will be dicated not by WELLPATH/CCS, but by
and through the direction, orders, or recommendations of
any and all cardiac surgeons, nurses, consultants, or any
other medical professional independent of WELLPATH/CCS; and
all such costs, fees, expenses or remuneration will be the
sole duty and responsibility of WELLPATH/CCS/DOC, and

4- Adjudicate that anyother medical treatment required will
forthwith begin as needed upon recommendation of any
cardiac specialist, doctor, nurse, or other cardiac qualified
medical professional, not associated with WELLPATH/CCS/DOC.
9- Award the Plaintiff any and all other further required

relief, deemed necessary by this most Honorable Court.

Signed, this 17th day of November 2020, pursuant to 28 USC
§1746, by way of personal knowledge, belief and Opinion, as true
and correct.

Respectfully submitted,
by, the Plaintiff,

Ta
a ee 4k_>
mory G. Snell, Jr., ro se
Harvard Rd.

Shirley, Ma. 01464-1218
